Title: From George Washington to Thomas Lewis, 19 May 1788
From: Washington, George
To: Lewis, Thomas



Sir,
Mount Vernon May 19th 1788

Enclosed is the duplicate of a letter I wrote to you agreeably to the date, but having heard nothing from you since, I am apprehensive it may have met with a miscarriage and therefore send this copy by your Brother who will endeavor to contrive it safe to you.

I have been called upon for Taxes, and threatned at the sametime with a Sale of the Land after June, if the money is not paid before, by the Sheriff of Green brier County—As I have been suffering loss after loss for near ten years while I was in the public Service and have scarcely had time to breath sence. to this proceedure seems to me to be a little hasty, no regular application bee’n made to me—nor I might add any application at all but by these threats indirectly sent. to be threatned with a Sale when I cannot upon enquiry find that others who have lands in the same County has been treated in that rigorous manner seems to carry with it singular appearince. I am however, endeavouring to provide for the payment but wish to meet that measure and indulgence which is shewn to others.
I have heard also, that People, under some other authority than mine, are settling in the point of a Fork between Cole River an[d] the great Kankawa; as I have a tract of two thousand Acres which encludes this spot these persons should be informed thereof to prevent deception to themselves, or trouble to me. The authority (if you encline to act under it) with which you are invested will enable you to settle this matter with them and to continue them thereon if you can agree on terms. I am &ca

Go. Washington

